DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 175-198 are pending upon entry of amendment filed on 4/7/22.

Upon entry of amendment filed on 4/7/22, the restriction requirement mailed on 1/7/22 has been withdrawn.

Claims 175-198 are under consideration in the instant application.

3.	      Applicant’s IDS filed on 4/7/22 has been acknowledged.

4.	The oath filed on 11/25/19 has been acknowledged.

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 175-198 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 175, 187 and 191 recites antibody mass without volume.  The recitation of concentration is recommended for consistency with respect to other excipients in compositions.
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	Claims 175-1987 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO2015/042246 (IDS reference) in view of U.S.Pat. 9,220,776 (IDS reference) and U.S.Pub.2005/0276823.

The ‘246 publication teaches administration of LAG-3 and PD-1 antibody in intravenously (p. 7) at  80 mg and 240 mg, respectively.  The kits comprising a pharmaceutical composition comprising LAG-3 and PD-1 (p.8, 17) with pharmaceutically acceptable excipients.  The antibody includes claimed SEQ ID NO3, 5, 19 and 21 where BMS986010 and BMS-9356558 comprise the claimed SEQ ID NO:3, 5, 9 and 21, respectively.  Further it is evidenced to comprises the CDR’s set forth in claimed 7-12 and CDR;s 23-28, respectively as in claims 177, 178, 187-188 and 192-194.

Further, the 246 publication teaches kits and dosage forms in pre-filled syringes as well as infusion bags required by the appropriate vehicles and administration methods (p. 17).
The disclosure of the ‘540 publication differs from the instant claimed invention in that it does not teach the use 20mM histidine buffer, 250mM sucrose, 20uM DTPA, and 0.05% oiktsirbate at pH of 5.8 as in claims 175-198 of the instant application. 

The ‘776 patent teaches formulation of PD-1 antibody in the presence of 10-20mM histidine buffer, 70mg/ml of sucrose (7%, with the molecular weight of 342, equivalent of 205mM), 0.02-0.05% polysorbate with USP water at pH about 5.5 (col. 19-20, claims 1-6).  The pH about 5.5 reads on the claimed about 5.8.  The ‘776 patent allows addition of 0.9% sodium chloride and sterile dextrose for infusion (col. 19).  The PD-1 antibody is stabilized in the formulation comprising histidine, sucrose, polysorbate and/or NaCl or dextrose in lyophilized formulation (col. 10-25).  The antibody composition improves stability by reduction of aggregation (col 15).

The ‘823 publication teaches addition of DTPA from 1uM-10mM in the presence of histidine from 10uM-200mM with isotonic agent including sucrose upto 25% ([0059-0073]).  The addition of DTPA improve stability by reduction of oxidative degradation as DTPA acts as metal chelators/

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize histidine, DTPA, sucrose and polysorbate as taught by the ‘776 patent and ‘823 publication into the LAG-3 and PD-1 antibody formulation taught by the ‘246 publication. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the formulation of PD-1 and LAG-3 antibody in the histidine, sucrose, polysorbate and DTPA of known concentration would stabilize and improve shelf life by reduction of aggregation caused by the oxidative degradation of antibody.  The composition that is suitable for PD-1 antibody of the ‘776 patent would be suitable for PD-1 and LAG-3 as the ‘246 publication discloses co-formulation of those two antibody and the DTPA is suitable for any antibody (p. 2-5) where the addition of antioxidant is generally known for antibody formulation art.  

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

12.	No claims are allowable.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
May 31, 2022 
/YUNSOO KIM/Primary Examiner, Art Unit 1644